Exhibit 10.1
SECOND SUPPLEMENT TO ENVIRONMENTAL AGREEMENT
     This Second Supplement to Environmental Agreement (this “Second
Supplement”) is entered into as of July 23, 2008 by Coffeyville Resources
Refining & Marketing, LLC, a Delaware limited liability company (“Refinery
Company”), and Coffeyville Resources Nitrogen Fertilizers, LLC, a Delaware
limited liability company (“Fertilizer Company”), referred to collectively as
the “Parties”. Capitalized terms used but not otherwise defined herein will have
the meanings set forth in the Environmental Agreement, dated as of October 25,
2007, by and between Refinery Company and Fertilizer Company (the “Environmental
Agreement”).
RECITALS
     Refinery Company owns and operates a Refinery, and Fertilizer Company owns
and operates a Fertilizer Plant located adjacent to the Refinery, and Refinery
Company and Fertilizer Company entered into the Environmental Agreement for the
provision of certain indemnification and access rights in connection with
environmental matters affecting the Refinery and the Fertilizer Plant, and
certain other related matters. Effective February 15, 2008 Refinery Company and
Fertilizer Company entered into a Supplement to Environmental Agreement (the
“Supplement”), in which Refinery Company and Fertilizer Company acknowledged and
agreed upon the transfer of certain property, the Known Contamination Map and
the Comprehensive Coke Management Plan.
     Exhibit C to the Supplement included the Comprehensive Coke Management
Plan, and attached as Appendix A to the Comprehensive Coke Management Plan was
the then current agreement between Fertilizer Company and the contractor
responsible for loading, unloading and offsite transportation of Coke, all as
more particularly described in such agreement (the “Original Coke Handling
Agreement”). Fertilizer Company and such contractor have entered into an Amended
and Restated Coke Handling Agreement, effective March 1, 2008, which amends and
restates the Original Coke Handling Agreement (such agreement, the “Amended Coke
Handling Agreement”).
     Refinery Company and Fertilizer Company now desire to amend the Supplement
to include the Amended Coke Handling Agreement.
     1. Amendment. Appendix A to Exhibit C to the Supplement is deleted in its
entirety, and is replaced with the Amended Coke Handling Agreement, attached
hereto as Appendix A.
     2. Ratify Supplement. Except as expressly amended hereby, the Supplement
will remain unamended and in full force and effect in accordance with its terms.
The amendment provided herein will be limited precisely as drafted and will not
constitute an amendment of any other term, condition or provision of the
Supplement. References in the Supplement to “Supplement”, “hereof”, “herein”,
and words of similar import are deemed to be a reference to the Supplement as
amended by this Second Supplement.

 



--------------------------------------------------------------------------------



 



     3. Counterparts. This Second Supplement may be executed in any number of
counterparts, each of which will be deemed to be an original and all of which
constitute one agreement that is binding upon each of the parties,
notwithstanding that all parties are not signatories to the same counterpart.
[signature page follows]

 



--------------------------------------------------------------------------------



 



     The parties have executed this Second Supplement as of the date first
written above.

                  Coffeyville Resources Refining & Marketing,       Coffeyville
Resources Nitrogen Fertilizers, LLC       LLC
 
               
 
               
By:
  /s/  John J. Lipinski       By:   /s/  John J. Lipinski
 
               
Name:
  John J. Lipinski       Name:   John J. Lipinski
 
               
Title:
  Chief Executive Officer & President       Title:   Chief Executive Officer &
President
 
               

 



--------------------------------------------------------------------------------



 



Appendix A
Amended and Restated Coke Handling Agreement
This Amended and Restated Coke Handling Agreement (this “Agreement”) is entered
into this 1st day of March, 2008 (the “Effective Date”) between Coffeyville
Resources Nitrogen Fertilizers, LLC, a Delaware limited liability company
(“CRNF”) and Savage Services Corporation, a Utah corporation (“Savage”). CRNF
and Savage are each a “Party” and are collectively the “Parties” to this
Agreement.
Background

A.   Coffeyville Resources Refining & Marketing, LLC, a Delaware limited
liability company (“CRRM”) owns and operates a petroleum refinery located at
Coffeyville, Kansas (the “Refinery”).   B.   CRNF owns and operates a fertilizer
complex adjacent to the Refinery, consisting of the hydrogen production
facility, the air separation unit, the UAN plant, the ammonia synthesis loop,
the offsite sulfur recovery unit, the utility facilities, the grounds and
related connecting pipes and improvements (the “Fertilizer Complex”).   C.  
CRNF and CRRM are parties to a Coke Supply Agreement dated October 25, 2007,
pursuant to which CRRM agrees to sell and deliver to CRNF and CRNF agrees to
purchase and accept delivery of Coke produced at the Refinery.   D.   The
Fertilizer Complex converts Coke produced at the Refinery into hydrogen for use
in CRNF’s ammonia synthesis loop, and into purified carbon dioxide for use in
CRNF’s UAN plant.   E.   CRNF (as successor in interest to Farmland Industries,
Inc.) and Savage (as successor in interest to Banks Construction Company, Inc.)
are parties to a Coke Handling Agreement dated July 1, 2000, as amended by a
First Addendum dated August 1, 2001, a Second Addendum dated May 1, 2002, and a
Second Amendment dated March 5, 2004 (as so amended, the “Original Agreement”),
under which Savage agreed to haul, store and handle the Coke and provide certain
other services specified therein.   F.   CRNF and Savage desire to amend and
restate the Original Agreement on the terms and conditions set forth in this
Agreement.

Agreement
The Parties, desiring to be legally bound, hereby agree as follows:

1.   Recitals and Exhibits. The foregoing background recitals and all Exhibits
referenced in this Agreement are expressly made a part of this Agreement.   2.  
Defined Terms. For purposes of this Agreement, the term:

 



--------------------------------------------------------------------------------



 



    “Agreement” means this Amended and Restated Coke Handling Agreement and the
Exhibits hereto;       “Clear Water Pit” means the concrete pit located on the
northeast side of the Coke Pit used to settle fines out of the Coke cutting
water;       “CRNF” has the meaning given in the introductory paragraph;      
“CRRM” has the meaning given in recital paragraph A;       “Coke” means
petroleum coke produced at the Refinery, and petroleum coke produced other than
at the Refinery, to be used by CRNF at the Fertilizer Complex;       “Coke Pit”
means the existing Coke storage pit located within the Refinery;       “Coke
Unit” means the existing coker unit located within the Refinery;      
“Commercially Reasonable” means in accordance with commonly accepted trade
practices among reputable businesses and commercial enterprises engaged in the
same or Similar businesses, acting prudently;       “Damages” has the meaning
given in Section 13;       “day” means any calendar day;       “Dispute” has the
meaning given in Section 12.1;
      “Effective Date” has the meaning given in the introductory paragraph;    
  “Equipment” means that equipment provided by Savage to perform the Services
under this Agreement;       “Event of Default” has the meaning given in
Section 15.1;       “Extended Term” has the meaning given in Section 4.2;      
“Fertilizer Complex” has the meaning given in recital B;       “Fertilizer Plant
Coke Silo” means the existing Coke silo, 01-T101 located within the Fertilizer
Complex;       “Fertilizer Plant Coke Storage Area” means the open containment
area south of the Coke crushing and conveying system located within the
Fertilizer Complex;       “Fertilizer Plant Fluxant Storage Shed” means the
storage shed east of the Fertilizer Plant Coke Silo and located within the
Fertilizer Complex;       “Fertilizer Plant Slag Storage Area” means the open
containment area south of the gasifier structure and north of Martin Street, but
located within the Fertilizer Complex;

-2-



--------------------------------------------------------------------------------



 



    “Fertilizer Plant Weigh Bin Feeder Hopper” means the slagging additive truck
hopper, 0l-T-102 located within the Fertilizer Complex;       “Force Majeure”
means war (whether declared or undeclared); fire, flood, lightning, earthquake,
storm, tornado, or any other act of God; strikes, lockouts or other labor
difficulties; civil disturbances, riot, sabotage, accident, and official order
or directive, including with respect to condemnation, or industry-wide request
or suggestion by any governmental authority or instrumentality thereof which, in
the reasonable judgment of the Party affected, interferes with such Party’s
performance under this Agreement; any disruption of labor; any inability to
secure materials and/or services, including, but not limited to, inability to
secure materials and/or services by reason of allocations promulgated by
authorized governmental agencies; or any other contingency beyond the reasonable
control of the affected Party, which interferes with such Party’s performance
under this Agreement;       “Imported Coke” means Coke produced from a source
other than the Refinery;       “Intermediate Coke Storage Area” means the open
storage area at the Refinery tank farm east of Sunflower Road;       “Laws”
means all applicable federal, state and local laws, regulations, ordinances,
orders and decrees and other administrative measures, including, without
limitation, those respecting transportation, health, safety and the environment;
      “Monthly Fees” has the meaning given in Section 11.1       “Multi-Party
Dispute” has the meaning set forth in Section 12.2;
      “Original Agreement” has the meaning set forth in recital paragraph E;    
  “Party” and “Parties” has the meaning given in the introductory paragraph;    
  “Primary Term” has the meaning given in Section 4.1;       “Refinery” has the
meaning given in recital paragraph A;
      “Related Parties” has the meaning given in Section 13;       “Savage” has
the meaning given in the introductory paragraph;       “Services” has the
meaning given in Section 5;       “Term” has the meaning given in Section 4.3;  
    “Third, Fourth, and Fifth Sumps” means the concrete sump pits located
southeast of the Fertilizer Plant Coke Storage Area;       “Variable Fees” has
the meaning given in Section 11.2; and

-3-



--------------------------------------------------------------------------------



 



    “WST” means wet short tons.   3.   Original Agreement Superseded. This
Agreement amends and restates the Original Agreement in its entirety; provided
this Agreement does not prejudice the rights or claims that either Party may
have, and will not relieve the other party from fulfilling its obligations
accrued pursuant to the Original Agreement as of the Effective Date.   4.  
Term.

  4.1   Primary Term. The primary term (the “Primary Term”) of this Agreement
begins as of the Effective Date and continues for five years, unless earlier
terminated in accordance with the terms of this Agreement.     4.2   Extended
Term. The Primary Term will automatically extend for successive periods of five
years (each, an “Extended Term”), unless either Party gives written notice to
the other not less than four months prior to the scheduled expiration date of
the Primary Term or the Extended Term then in effect of such Party’s desire not
to renew this Agreement.     4.3   Term. The Primary Term and all Extended Terms
together are the “Term” of this Agreement.

5.   Savage’s Services. In return for the compensation described in Section 11
of this Agreement, Savage will provide each of the services described in this
Section 5 (together, the “Services”):

  5.1   Refinery Coke Handling.

  (a)   Provided that the Refinery’s Coke production is available, Savage, at
the direction of CRNF, will remove wet Coke from the mid-point of the Coke Pit,
after the Coke has had time to dewater, and load the Coke onto Savage’s trucks.
    (b)   Savage, at the direction of CRNF, will transport, in a safe and
efficient manner, wet Coke from the Coke Pit to either the Intermediate Coke
Storage Area or the Fertilizer Plant Coke Storage Area.     (c)   Savage will
provide the Coke handling services described in this Section 5.1 in a manner to
support the continuous 24-hour per day, 7 days per week operation of the Coke
Unit and the Fertilizer Complex.

  5.2   Intermediate Coke Storage Area Management. Savage will receive and
stockpile Coke, to the extent possible, separated in accordance with quality and
source, as requested by CRNF, in the Intermediate Coke Storage Area. Savage will
blend, as directed by CRNF, the various qualities and sources of Coke and will
load such blended Coke onto Savage’s trucks for delivery to the Fertilizer
Complex or as otherwise directed by CRNF.



-4-



--------------------------------------------------------------------------------



 



  5.3   Coke Transportation from Intermediate Coke Storage Area. Savage, at the
direction of CRNF, will load into Savage’s trucks and transport, in a safe and
efficient manner, Coke from the Intermediate Coke Storage Area to the Fertilizer
Plant Coke Storage Area.     5.4   Fertilizer Plant Coke Handling.

  (a)   Savage, at the direction of CRNF, will receive, stockpile and handle
blended and unblended Coke at the Fertilizer Plant Coke Storage Area. Savage
will, to the extent reasonably possible, maintain separate stocks of blended and
unblended Coke.     (b)   Coke will be delivered from the Refinery and from the
Intermediate Coke Storage Area to the Fertilizer Plant Coke Storage Area by
Savage as outlined in Section 5.1. Coke will also be delivered by truck to the
Fertilizer Plant Coke Storage Area from other sources by outside carriers as
directed by CRNF. The outside carriers will use end-dump trailers to dump the
Coke directly into the Fertilizer Plant Coke Storage Area.     (c)   Savage will
be responsible for the receipt and handling of Coke in a method so as to
eliminate or control the tracking of Coke by its vehicles and provide general
clean up in and around the Fertilizer Plant Coke Storage Area.     (d)   Savage
will feed Coke stored in the Fertilizer Plant Coke Storage Area into the
Fertilizer Plant Coke Silo in an efficient manner at such rates to support the
continuous 24-hour per day, 7-day per week operation of the Fertilizer Complex.

  5.5   Fluxant Handling. Savage will receive, unload, manage and store fluxant
at the Fertilizer Plant Fluxant Storage Shed. Savage will transport fluxant from
the Fertilizer Plant Fluxant Storage Shed to and feed into the Fertilizer Plant
Weigh Bin Feeder Hopper, or other fluxant feed hopper that may at some point
replace the Fertilizer Plant Weigh Bin Feeder Hopper, sufficient fluxant to
support the continuous 24-hour per day, 7-days per week operation of the
Fertilizer Complex.     5.6   Slag Handling. Savage, at the direction of CRNF,
will load onto Savage’s trucks in a safe and efficient manner, slag from the
Fertilizer Plant Slag Storage Area (after CRNF has performed the dewatering
process) and deliver it to the Intermediate Coke Storage Area so as to support
the continuous 24-hour per day, 7-days per week operation of the Fertilizer
Complex. Savage will work together with CRNF to manage and maintain the slag
stockpile at the Intermediate Coke Storage Area.     5.7   Coke Sweeping.
Savage, at the direction of CRNF, will provide sweeping services at the
Fertilizer Complex to eliminate or control fugitive dust created from Coke and
slag handling within the Fertilizer Complex.

-5-



--------------------------------------------------------------------------------



 



  5.8   Maintenance of Fertilizer Complex Equipment. Savage will operate and
provide preventive maintenance for the CRNF Coke-handling equipment listed in
Exhibit 5.8 in accordance with the schedule listed in Exhibit 5.8; provided that
Savage will not be responsible for repairs to or the replacement for any such
equipment. Savage will make best efforts to monitor the status of the equipment
listed in Exhibit 5.8 on a daily basis and will report problems and/or possible
repair needs to CRNF.     5.9   Clear Water Pit Cleaning. CRNF may request that
Savage remove Coke fines from the Clear Water Pit on an as needed basis, not to
exceed one time per week. CRNF will remove the water from the Clear Water Pit
prior to Savage removing the Coke fines. Savage will use Commercially Reasonable
efforts to remove the Coke fines using the same equipment being used to load
trucks at the Coke Pit, subject to CRNF providing Savage with not less than 24
hours notice prior to the desired cleaning. Savage will deliver the Coke fines
to a location within the Refinery or the Fertilizer Complex as directed by CRNF,
    5.10   Third, Fourth, and Fifth Sumps Cleaning. Savage, at the direction of
CRNF, will use a front-end loader to drive into and clean coke fines out of the
Third, Fourth, and Fifth Sumps. Savage will clean the Fourth and Fifth at least
once every two weeks but not more often than once every week. Savage will clean
the Third Sump at least once every six months but not more often than once every
month. CRNF will be responsible for removing water from the sumps prior to
Savage performing such cleaning. Savage’s obligations are subject to CRNF
providing Savage with not less than 24 hours notice prior to desired cleaning.
Savage will deliver the Coke fines to a location within the Fertilizer Complex
as directed by CRNF.     5.11   Savage Equipment and Personnel. Savage will, at
its expense, provide the Equipment, fuel and qualified employees reasonably
sufficient to provide the Services in a timely manner without interruption. Such
Equipment will be suitable for conducting the operations for which it is used in
a safe, efficient and effective manner without causing damage to the Refinery,
the Fertilizer Complex or any property appurtenant thereto.     5.12  
Maintenance of Savage Equipment. Savage will maintain its Equipment in good and
safe operating condition, reasonably sufficient to provide the Services in a
timely manner without interruption, and will at its expense provide all fuel and
lubricants for such Equipment.     5.13   Hours of Operation. The Parties agree
that on the start date of the Primery Term the Coke Unit is operated on a
14-hour cycle (one cut every seven hours). As such, Savage will provide the
Services up to 20 hours per day five days per week and up to 12 hours per day
two days per week. While the Parties anticipate that such a schedule will be
sufficient to provide the Services, the Parties will determine any necessary
changes CRNF requires to both maintain the operation of the Fertilizer Complex,
at the capacity determined by CRNF, and satisfy

-6-



--------------------------------------------------------------------------------



 



      CRNF’s obligations to CRRM. It is anticipated that the Coke Unit will
eventually be operated on a 12 hour cycle (one cut every six hours). However,
the Parties do not anticipate a need for additional labor or equipment to
accommodate such a change in cut cycle. Should the change in cut cycle require
additional staffing and/or equipment, the Parties agree to negotiate, in good
faith, any required changes and the related costs.

6.   Additional Services. Savage will, for the additional compensation specified
and upon request , provide the following additional services:

  6.1   Refinery Services. From time to time, the overhead crane operated by
CRRM may be out of service, causing CRRM to be unable to move wet coke from the
west end of the Coke Pit to the mid-point of the Coke Pit. CRRM, at its
discretion, may engage Savage to move the Coke from the west end to the mid
point of the Coke Pit, subject to Savage and CRRM mutually agreeing on a rate
and payment terms for such work in advance.     6.2   Other Services. During the
Term, CRNF may ask Savage to provide Coke crushing, sizing and blending, as
directed by CRNF, as well as other Coke handling services not otherwise
specifically described herein. To the extent Savage can provide such additional
services with its existing staff, working its normal work schedule, and using
existing equipment, there will be no additional charges. Should Savage need to
bring in additional staff and equipment, or work beyond its normal shifts, to
provide such additional services, the Parties agree to negotiate, in good faith,
rates for such additional services on a case by case basis before Savage
performs such services.     6.3   Delivery of Coke Outside the Fertilizer
Complex. Should CRNF require Coke to be delivered from the Intermediate Coke
Storage Area to a location outside of the Fertilizer Complex or the Refinery,
the Parties will negotiate, in good faith, an additional fee for such services.

7.   Fluxant Facility. In return for the compensation described in Section 11.7
of this Agreement, Savage will, at CRNF’s request, lease a covered storage
facility, subject to approval by CRNF, suitable for storing and mixing fluxant
materials (the “Fluxant Facility”); provided, Savage may not change the location
of the Fluxant Facility or the terms of the lease of the Fluxant Facility
without CRNF’s prior written consent. CRNF will be responsible for restoring the
Fluxant Facility back to its original condition once it is no longer needed and
may hire Savage to provide such clean up services. Notwithstanding the
foregoing, Savage will be responsible for damage to the Fluxant Facility to the
extent caused by its personnel and/or Equipment. Fluxant is made up of a mixture
of Coke, sand, and pond ash. Savage will make arrangements for the purchase of
sand and fly ash, as directed by CRNF, and will arrange for the sand and pond
ash to be delivered to the Fluxant Facility. CRNF will provide the Coke and any
other materials used to create the fluxant. Savage will deliver the Coke to the
Fluxant Facility. Savage will use a front-end loader to mix the fluxant and will
use Commercially Reasonable efforts to mix the fluxant according to the recipe
provided by CRNF, but does not warrant

-7-



--------------------------------------------------------------------------------



 



    the consistency or quality of fluxant due to variations in materials and in
the mixing process. Savage will load the mixed fluxant into its trucks and
deliver it to the Fertilizer Plant lux ant Storage Shed to support the
continuous 24-hour, 7-day per week operation of the Fertilizer Complex, 8.  
CRNF’s Responsibilities.

  8.1   Storage Areas. CRNF will provide adequate space for the Fertilizer Plant
Coke Storage Area, Fertilizer Plant Slag Storage Area and Intermediate Coke
Storage Area, each within a reasonable distance from the source of the materials
to be stored therein and connected to such source by hauling roads reasonably
sufficient to allow Savage to meet its obligations hereunder.     8.2   Haul
Roads. CRNF will provide and maintain adequate roads in or on its property
reasonably sufficient for Savage to haul Coke, slag, fluxant and other materials
pursuant to this Agreement.     8.3   Site License. CRNF grants to Savage for
the Term a license to keep an office trailer, fuel tanks (sufficient to allow it
to perform its duties under this Agreement) and associated containment
facilities at the Fertilizer Complex, as determined by CRNF; provided Savage
maintains such facilities in compliance with all applicable Laws.     8.4  
Refinery Coke Handling. CRNF will use its Commercially Reasonable efforts to
cause CRRM to cooperate with Savage to operate the bridge crane so as to move
wet Coke, generally from the west end of the Coke Pit, to approximately the mid
point of the Coke Pit. In order to facilitate the timely and efficient loading
of trucks by Savage, CRNF will use its Commercially Reasonable efforts to cause
the overhead crane operator to fully cooperate with, and comply with reasonable
requests made by, Savage to move the Coke to the mid-point of the Coke Pit to
make available for loading.     8.5   Intermediate Coke Storage Area. CRNF will
supply adequate space and facilities to stockpile all Coke and slag to be
stockpiled at the Intermediate Coke Storage Area. CRNF will supply Savage with
adequate facilities at the Intermediate Coke Storage Area capable of receiving
Coke and slag in a manner that will reasonably control tracking of Coke and slag
by Savage’s hauling equipment. In addition, CRNF will supply adequate facilities
to control Coke dust and to support Savage’s clean-up activities. CRBF will
remove the water from the Intermediate Coke Storage Area as needed to maintain a
safe operating area.     8.6   Fertilizer Plant Coke Storage Area. CRNF will
supply Savage with adequate facilities and water to control Coke dust and to
support Savage’s clean up activities at the Fertilizer Plant Coke Storage Area.
    8.7   Maintenance of Fertilizer Plant Equipment. CRNF will at its expense
pay or provide all lubricants and supplies required for Savage to provide the
services in Section 5.8.

-8-



--------------------------------------------------------------------------------



 



9.   Solicitation of Savage Employees. During the Term of this Agreement and for
a period of one year after its termination, neither Party will solicit, offer
employment to or in any other manner cause or encourage an employee of the other
Party to terminate employment with such other Party for the purpose of being
employed by the soliciting Party.   10.   Temporary Shut Down. Except for the
obligations contained in Section 11.8, the requirements, obligations and rights
under this Agreement will be suspended during any period that the Refinery or
Fertilizer Complex is shut down. A temporary shutdown of the Refinery or
Fertilizer Complex will be deemed to have occurred and be continuing for such
period as CRRM or CRNF may reasonably designate. CRNF will provide notice of a
shutdown of the Refinery or Fertilizer Complex to Savage upon such shutdown.
However, CRNF will continue to pay the Monthly Fee to Savage pursuant to Section
11.1.   11.   Compensation.

  11.1   Monthly Fee. CRNF will pay to Savage $129,238.53 dollars per month (the
“Monthly Fee”) for the Services, The Monthly Fee is based on the hours of
operation outlined in Section 5.13. If the Coke Unit cut cycle changes on a
permanent basis, requiring additional Savage staffing, the Parties will evaluate
such changes and negotiate, in good faith, any necessary corresponding changes
to the Monthly Fee.     11.2   Variable Fees. CRNF will pay to Savage the
following variable fees (the “Variable Fees”):

  (a)   $0.573 per short ton of Coke produced by the Refinery and handled by
Savage (with CRNF to provide Savage with a daily report of tons produced by the
Refinery); and     (b)   $0.169 per short ton of Coke received by Savage and
delivered by outside carriers (non-Savage) to the Fertilizer Plant Coke Storage
Area per Section 5.4 (with CRNF to provide Savage with a daily report of tons
delivered to the Fertilizer Plant Coke Storage Area by outside carriers).

  11.3   Rate for Hauling Coke from Intermediate Coke Storage Area to Fertilizer
Plant Coke Storage Area. CRNF will compensate Savage for loading and hauling
Coke from the Intermediate Coke Storage Area to the Fertilizer Plant Coke
Storage Area pursuant to Section 5.3 at the rate of $24.77 per truck (tandem
axle) load.     11.4   Rate for Handling Imported Coke. When the Monthly Fee
and/or Variable Fees do not apply to Savage’s handling Imported Coke pursuant to
Section 5.4, such as when Imported Coke arrives at the Fertilizer Complex via
rail, the Parties will discuss any additional costs associated with the handling
of such Imported Coke and negotiate a rate, in good faith in advance, on a case
by case basis.

-9-



--------------------------------------------------------------------------------



 



  11.5   Rate for Slag Handling Services, CRNF will compensate Savage for
providing Slag Handling services pursuant to Section 5.6 at the rate of $10.32
per truck (tandem axle) load.     11.6   Rate for Coke Sweeping Services. CRNF
will compensate Savage for providing Coke sweeping services pursuant to
Section 5.7 at the rate of $688.00 per day for eight hours per day, five days
per week, including routine maintenance and cleaning of equipment. CRNF will
compensate Savage for additional hours at the rate of $69.50 per hour or
fraction thereof, calculated in one-half hour increments.     11.7   Rate for
Fluxant Materials and Mixing. CRNF will reimburse Savage for the monthly cost of
the leased Fluxant Facility pursuant to Section 7, plus 15%. CRNF will also
reimburse Savage for the cost to purchase, load at origin, and deliver sand and
pond ash to the Fluxant Facility, plus 15%. In addition, CRNF will compensate
Savage for fluxant mixing and delivery to the Fertilizer Plant Fluxant Storage
Shed at the rate of $16.98 per WST. Savage will invoice CRNF for fluxant based
on weights from the CRNF scale.     11.8   Personnel Availability. In the event
that the Refinery or Fertilizer Complex is shut down, as contemplated by
Section 10, Savage will cause its employees to assist CRNF to fill such duties
or functions, for which such employees are qualified, as may be designated by
CRNF.     11.9   Adjustment of Monthly Fee and Rates. The Monthly Fee and all
rates specified in this Section 11 will be subject to an adjustment as provided
in Exhibit 11.9.     11.10   Invoicing and Payments. Savage will invoice CRNF
monthly. Such invoices will specify the Services rendered in reasonable detail.
CRNF will pay the undisputed portion of each invoice within 30 days of the date
thereof. Invoices not paid when due will accrue interest at the rate of 18% per
year from the due date until paid.     11.11   Invoice Dispute. In the event
CRNF disputes one or more items in an invoice, it will notify Savage in writing
of the item or items under dispute and the reasons therefor. CRNF may withhold
payment of the portion of such invoice disputed in good faith, without payment
of interest described above, until the Parties agree to a settlement thereof.
Any portion of a disputed invoice which is later paid, will be paid with accrued
interest thereon from the date of such invoice until paid.     11.12   Right to
Withhold Services. In addition to any other rights, upon giving 10 days’ written
notice, Savage may withhold its services under this Agreement in the event CRNF
fails to pay timely any amounts invoiced by Savage that are not timely disputed
in good faith by CRNF.     11.13   Law or Policy Change. If, subsequent to the
date of this Agreement, (i) any new Law or industry requirement is promulgated
or the interpretation or enforcement of any existing Law or requirement is
changed, or (ii) CRNF or CRRM adopts any new procedure or policy, or amends any
existing procedure or policy, which increases or decreases Savage’s costs, then
Savage will compute such cost

-10-



--------------------------------------------------------------------------------



 



      changes and adjust the applicable fees and rates to reflect such changes.
CRNF will have the right to review and approve, which approval will not be
unreasonably withheld, Savage’s calculations for changes hereunder prior to the
changes going into effect; provided any approved changes will be effective from
the date on which Savage begins to incur such additional costs.

12.   Disputes.

  12.1   Arbitration. The Parties will in good faith attempt to resolve promptly
and amicably any dispute between the Parties arising out of or relating to this
Agreement (each a “Dispute”) pursuant to this Section 12.1. The Parties will
first submit the Dispute to a representative of each Party, who will then meet
within 30 days to resolve the Dispute. If the Dispute has not been resolved
within 60 days of the submission of the Dispute to such representatives, the
Dispute will be submitted to a mutually agreed arbitrator who will then meet
with the Parties within 30 days to resolve the Dispute. If the Parties cannot
agree on an arbitrator, each Party will appoint one arbitrator, each such
arbitrator being appointed within 10 days thereafter, and the appointed
arbitrators will mutually select a third arbitrator within 10 days after their
appointment. The arbitration will be in accordance with the then current
Commercial Arbitration Rules of the American Arbitration Association. The
arbitration will be held in Kansas City, Missouri, or such other place as the
Parties agree, within 30 days of the appointment of the arbitrator(s). The
judgment of the arbitrator(s) will be determined within 30 days after the
conclusion of the arbitration hearing, and will be final and binding on the
Parties and may be entered in any court having jurisdiction. The costs and
expenses of the arbitrator(s) will be borne equally by the Parties, and the
Parties will pay their own respective attorneys’ fees and other costs.     12.2
  Multi-Party Disputes. The Parties acknowledge that they or, their respective
affiliates contemplate entering or have entered into various additional
agreements with third parties that relate to the subject matter of this
Agreement and that, as a consequence, Disputes may arise hereunder that involve
such third parties (each a “Multi-Party Dispute”). Any such Multi-Party Dispute,
to the extent feasible, will be resolved by and among all the interested parties
pursuant to the provisions of Section 12.1.

13.   Indemnification. Each Party will indemnify, defend and hold harmless the
other Party, its parent, subsidiaries, affiliates, successors and assigns and
each of their officers, directors, shareholders and employees (“Related
Parties”) from any damage to property, any injury to person (including death),
and any other liabilities, obligations, demands, claims, causes of action,
expenses, fines and losses of any type (including, but not limited to,
reasonable attorneys’ fees and litigation expenses) (collectively, “Damages”) to
the extent caused by, attributable to, resulting from or arising out of (a) the
indemnifying Party’s or its Related Parties’ negligence, gross negligence or
willful misconduct in performing or failing to perform its obligations under
this Agreement, (b) the indemnifying Party’s or its Related Parties’ breach of
any representation, warranty or covenant contained in this Agreement or in any
of its Exhibits, or (c) the indemnifying Party’s or its Related Parties’ failure
to

-11-



--------------------------------------------------------------------------------



 



  comply with Law. Where Damages are the result of the joint or concurrent
negligence of the Parties, each Party will indemnify the other in proportion to
its respective allocable share of such joint or concurrent negligence.

14.   Insurance.

  14.1   Savage will provide and maintain insurance of the following types and
amounts:

  (a)   workers’ compensation insurance as required by Law in the state having
jurisdiction over its employees, and over the location where the Services are
being performed, and employer’s liability insurance with limits of $500,000 per
occurrence;     (b)   general liability insurance, including contractual
liability, XCU hazards (explosion, collapse and underground) and completed
operations to cover liability for bodily injury and property damage with a
combined single limit of $2,000,000 per occurrence; and     (c)   business
automobile liability insurance covering owned, hired or non-owned automobile
equipment, including liability for bodily injury and property damage with a
combined single limit of $2,000,000 per occurrence.

  14.2   Policy Provisions. The general liability and business automobile
liability policies will name CRNF as an additional insured for liabilities
arising out of Savage’s performance under this Agreement and will be primary to
any other insurance of CRNF; provided, however, insurance provided by Savage
will not cover the negligent acts or omissions of any of the additional
insureds. The workers’ compensation and employer’s liability insurance will add
CRNF under an alternate employer endorsement. Such insurance will specifically
provide that it applies separately to each insured against which claim is made
or suit is brought, except with respect to the limits of the insurer’s
liability.     14.3   Certificates. Prior to providing any Services, Savage will
furnish CRNF with certificates of insurance, which document that all coverages
and endorsements required by this Article 14 have been obtained. Renewal
certificates will be obtained by Savage as and when necessary and copies thereof
will be forwarded to CRNF as soon as same are available and in any event prior
to the expiration of the policy so renewed. These certificates will provide for
30 days written notice to CRNF prior to change or cancellation of any policy. In
no event will CRNF’s acceptance of an insurance certificate that does not comply
with this Section 14.3 constitute a waiver of any requirement of this
Article 14.     14.4   The provisions of this Article 14 will survive the
termination of this Agreement.

-12-



--------------------------------------------------------------------------------



 



15.   Defaults and Remedies.

  15.1   Events of Defaults. Any one or more of the following will constitute an
“Event of Default” hereunder:

  (a)   Either Party fails to pay any amount (other than one disputed in good
faith) within 10 days after written notice that such amount is overdue.     (b)
  Savage fails to perform one or more of the Services described in Sections 5.1
— 5.6, or in the manner described in Section 5.13 and Savage has not cured such
failure within 15 days after receipt of written notice thereof from CRNF;
provided, Savage will only be entitled to this 15 day cure period once during
any continuous 12 month period for a failure of the same type. Any subsequent
failure of the same type occurring within 12 months will immediately be deemed
an Event of Default without a further opportunity to cure, unless an additional
opportunity to cure is granted by CRNF (in CRNF’s sole discretion).     (c)  
Except as otherwise specified above, either Party fails to perform or observe
any other material term or provision of this Agreement and such failure (i) is
not cured within 30 days after written notice thereof has been given by the
non-defaulting Party when the failure can be cured within such period, or
(ii) if the failure cannot be cured within such period, (x) the defaulting Party
fails to initiate or diligently pursue a cure within such period or (y) the
defaulting Party fails to cure the failure within such additional period as may
reasonably be required to effect a cure after the notice.     (d)   Either Party
(i) applies for or consents to the appointment of a receiver, trustee,
liquidator or custodian of itself or of all or a substantial part of its
property, (ii) is unable or admits in writing its inability to pay its debts
generally as they mature, (iii) makes a general assignment for the benefit of
its creditors, (iv) is dissolved or liquidated in full or in part, or (v)
commences a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
consent to any such relief or to the appointment of or taking possession of its
property by any official in an involuntary case or other proceeding commenced
against it.

  15.2   Remedies. Subject to the notice provisions set forth in Section 17.3
hereof, upon the occurrence or continuance of an Event of Default, the
non-defaulting Party may at its option do any one or more of the following in
any order: (a) terminate this Agreement without relieving the defaulting Party
of any of its obligations already incurred under this Agreement, or (b) exercise
any or all other rights or remedies otherwise provided by this Agreement or by
law or in equity.



-13-



--------------------------------------------------------------------------------



 



  15.3   Remedies are Cumulative. All remedies provided for in this Agreement
are cumulative and are in addition to each other and to any and all other rights
and remedies provided by law or in equity. The exercise of any right or remedy
by the non-defaulting Party hereunder will not in any way constitute a cure or
waiver of default hereunder, or invalidate any act done pursuant to any notice
of default, or prejudice the non-defaulting Party in the exercise of any of the
rights hereunder.     15.4   Limitation of Damages. In no event will either
Party be liable for loss of profits, loss of opportunity, or loss of production
which may be suffered by such Party in connection with the performance of this
Agreement; provided that third party damages subject to indemnification under
this Agreement will not be limited by this Section.     15.5   Step-in Rights.
If Savage fails to perform one or more of the Services described in Sections 5.1
— 5.6, or in the manner described in Section 5.13, and such failure will (in
CRNF’s reasonable judgment), without immediate corrective action, jeopardize the
continued operation of the Refinery’s coker units or the Fertilizer Complex,
then regardless if such failure is or is not subject to cure pursuant to
Section 15.1(b), CRNF will have the right, but not the obligation, temporarily
at CRNF’s expense to take over control and operation of the Equipment and
perform the Services itself or using another contractor selected by CRNF (in
CRNF’s sole discretion) until the earlier of (a) such time as Savage cures such
breach as provided in Section 15.1(b), if applicable, and resumes performing the
Services, or (b) 30 days following the date on which CRNF terminates this
Agreement for cause in accordance with Section 15.2; provided that, during the
period that CRNF (or a CRNF contractor other than Savage) controls and operates
the Equipment, (i) CRNF will have no obligation to pay Savage the Monthly Fees
or the Variable Fees to the extent Savage is not providing Services, (ii) Savage
will reimburse CRNF for fees paid to another contractor to perform the Services
during such period that are in excess of the Monthly Fees and the Variable Fees
that would have been paid to Savage during such period, and (iii) CRNF will be
responsible for the servicing, maintenance, repairs, damage and loss associated
with CRNF’s or its contractor’s use of the Equipment during such period, and
will indemnify and defend Savage against claims resulting from CRNF’s or its
contractor’s use of the Equipment during such period.

16.   Force Majeure

  16.1   Performance Excused. No Party will be liable to any other Party for
failure of or delay in performance hereunder (except for the payment of money)
to the extent that the failure or delay is due to Force Majeure. Performance
under this Agreement will be suspended (except for the payment of money then due
or to become due) during the period of Force Majeure to the extent made
necessary by the Force Majeure.

-14-



--------------------------------------------------------------------------------



 



  16.2   No Extension. No failure of or delay in performance pursuant to this
Article 16 will operate to extend the term of this Agreement. Performance under
this Agreement will resume to the extent made possible by the end or
amelioration of the Force Majeure event.     16.3   Notice of Force Majeure.
Upon the occurrence of any event of Force Majeure, the Party claiming Force
Majeure will notify the other Party promptly in writing of such event and, to
the extent possible, inform the other Party of the expected duration of the
Force Majeure event and the performance to be affected by the event of Force
Majeure under this Agreement. Each Party will designate a person with the power
to represent such Party with respect to the event of Force Majeure. The Party
claiming Force Majeure will use its Commercially Reasonable efforts, in
cooperation with the other Party and such Party’s designee, to diligently and
expeditiously end or mitigate the Force Majeure event. In this regard, the
Parties will confer and cooperate with one another in determining the most
cost-effective and appropriate action to be taken. If the Parties are unable to
agree upon such determination, the matter will be determined by dispute
resolution in accordance with Article 12.

17.   Miscellaneous.

  17.1   Assignment. This Agreement will extend to and be binding upon the
Parties hereto, their successors and assigns. No assignment by Savage will be
permitted hereunder without the express prior written consent of CRNF, and any
assignment made without such express prior written consent will be void. No
assignment by CRNF will be permitted hereunder without the express prior written
consent of Savage, which will not be unreasonably withheld.     17.2   Governing
Law. This Agreement will be governed by, and interpreted and construed in
accordance with, the laws of the State of Kansas, without regard to the conflict
of law provisions thereof. To the extent such laws conflict with the Federal
Arbitration Act, the Federal Arbitration Act will apply.     17.3   Notices. Any
notice required or permitted by this Agreement must be in writing and delivered
as follows, with notice deemed given as indicated: (i) by personal delivery when
delivered personally; (ii) by overnight courier upon written verification of
receipt; or (iii) by certified or registered mail, return receipt requested,
upon verification of receipt. Notice must be sent to the following addresses or
such other address as either party may specify in writing:

If to CRNF:
Coffeyville Resources Nitrogen Fertilizers, LLC
Attention: General Manager
Nitrogen Plant 701 East North Street
Post Office Box 5000
Coffeyville, Kansas 67337

-15-



--------------------------------------------------------------------------------



 



With a copy to:
Coffeyville Resources Nitrogen Fertilizers, LLC
Attention: Kevan Vick
10 East Cambridge Circle Drive, Suite 250
Kansas City, Kansas 66103
If to Savage:
Savage Services Corporation
Attention: Group Leader, Refinery & Sulphur Services
6340 South 3000 East, Suite 600
Salt Lake City, Utah 84121
With a copy to:
Savage Services Corporation
Attention: General Counsel
6340 South 3000 East, Suite 600
Salt Lake City, Utah 84121

  17.4   Headings. The Article and Section headings used in this Agreement are
for convenience only and do not constitute a part of this Agreement.     17.5  
Standard of Conduct. The Parties will at all times carry out their duties and
responsibilities hereunder in an efficient, cost-effective and prudent manner,
consistent with standards and practices that are customary in the chemical and
industrial gases industries.     17.6   Independent Contractor. Savage is an
independent contractor in the performance of each and every part of this
Agreement. Savage will have full and complete control as an independent
contractor of its activities and operations, and those of any subcontractors,
under this Agreement. Savage’s employees will be deemed for all purposes the
employees of Savage and subject to Savage’s sole and exclusive direction,
supervision and control.     17.7   Severability. Every covenant, term and
provision of this Agreement will be construed simply according to its fair
meaning and in accordance with industry standards and not strictly for or
against any Party. Every provision of this Agreement is intended to be
severable. If any term or provision of this Agreement is illegal or invalid for
any reason, such illegality or invalidity will not affect the validity or
legality of the remainder of the Agreement.     17.8   Waiver. The waiver by
either Party of any breach of any term, covenant or condition contained in this
Agreement will not be deemed to be a waiver of such term, covenant or condition
or of any subsequent breach of the same or any other

-16-



--------------------------------------------------------------------------------



 



      term, covenant or condition contained in this Agreement. No term, covenant
or condition of this Agreement will be deemed to have been waived unless such
waiver is in writing.     17.9   Entire Agreement. This Agreement represents the
entire and integrated agreement between the Parties with respect to the subject
matter hereof and supersedes all prior or contemporaneous negotiations or
representations or prior agreements, whether oral or written, including the
Original Agreement.     17.10   Amendment. No amendment or modification of this
Agreement may be made except as may be mutually agreed upon in writing by each
Party.     17.11   Counterparts. This Agreement may be executed in multiple
counterparts, each of which will be deemed an original, but all of which will
constitute one and the same instrument.

[signature page follows]

-17-



--------------------------------------------------------------------------------



 



Executed as of the date first set forth above.

            Coffeyville Resources Nitrogen Fertilizers, LLC
      By:   /s/ Stanley A. Riemann         Name:   Stanley A. Riemann      
Title:  COO    

            Savage Services Corporation
      By:   /s/ Jason Ray       Name:   Jason Ray       Title:   VP Operations  
 

Exhibits
Exhibit 5.8 — Coffeyville Resources Equipment Exhibit
Exhibit 11.9 — Adjustment Procedures

-18-



--------------------------------------------------------------------------------



 



Exhibit 5.8
Coffeyville Resources Equipment

              Equipment No.   Description
1. 
  1-H-101   Feeder Breaker
2. 
  1-H-102   Crusher Feed Conveyor
3. 
  1-H-10   Bag House at Crusher Building
4. 
  1-H-103   Magnetic Separator at Crusher
5. 
  1-Y-101   Crusher
6. 
  1-H-105   Silo Feed Conveyor
7. 
  1-H-08A   Silo Dust Collector

Maintenance Requirements

                                  FEEDER BREAKER 01-H-101   Daily     Weekly    
Monthly     6 months  
Grease pick breaker motor (2 pumps)
                            X  
All other bearings are on auto greasers. Report to Maint when greasers are low.
                    X          
Check pick breaker chain drive and gear box oil levels
            X                  
Clean coke accumulations from feeder breaker drive equipment.
    X                          
Remove buildup in feed conveyor outlet chute.
    X                          
Clean hydraulic skid and report any leaks to maintenance.
    X                          
 
                               
CRUSHER FEED CONVEYOR 01-H-102
                               
Grease conveyor head, tail, and idler roller bearings (2 pumps)
            X                  
Grease belt roller bearings (4 pumps)
            X                  
Grease conveyor driver motor bearings (1 pump)
                            X  
Check driver gear box oil level weekly.
            X                  
Clean outlet chute of coke buildup.
    X                          
Remove coke from the conveyor head roller area to prevent belt wear and tracking
problems.
    X                          
Visually inspect belt tracking and report problems to Maintenance.
    X                          
 
                               
CRUSHER MAGNETIC SEPERATOR 01-H-103
                               
Grease all bearings (2 pumps)
            X                  
Check driver gear box oil level.
    X                          
Visually inspect belt tracking. Report problems to Maintenance.
    X                          

 



--------------------------------------------------------------------------------



 



                                      Daily     Weekly     Monthly     6 months
 
 
                               
COKE CRUSHER 01-Y-101
                               
Grease crusher main bearings (1 pump).
            X                  
Grease drive motor bearings (2 pumps)
                            X  
Clean tramp metal collection trays.
    X                          
Check oil level in drive gear box.
            X                  
Clean inlet and outlet chutes of coke buildup.
    X                          
Check that chute vibrators are operating when ever crusher is operating.
    X                          
Clean Crusher walkway deck.
    X                          
Verify crusher overhead hoist is under the roof when not in use.
    X                          
 
                               
CRUSHER AREA BAG HOUSE 01-H-10
                               
Grease blower bearings (2 pumps)
                    X          
Grease blower motor bearings (2 pumps)
                    X          
Grease blower air lock bearings (1 pump) weekly.
            X                  
Check Air lock drive gear box oil level.
            X                  
Visually inspect drive belt.
            X                  
Report excessive vibration and belt noise to maintenance.
    X                          
Check that blast doors are intact
            X                  
 
                               
COKE SILO FEED CONVEYOR 01-H-05
                               
Grease head, tail, and idler roll bearings (3 pumps)
                    X          
Grease belt roller bearings (4 pumps)
            X                  
Grease anti reverse arm bearings (1 pump)
                    X          
Visually inspect belt tracking.
    X                          
Clean conveyor head roller area of any coke buildup.
    X                          
Clean belt wash trough of coke.
    X                          
Report damaged idlers to maintenance.
    X                          
Verify belt scrapers are operating correctly.
            X                  
Clean conveyor head scraper drop chute.
            X                  
Clean drive assembly and pent house area.
            X                  
Verify silo hoist is stored inside of building when not used.
    X                          
 
                               
COKE SILO BAG HOUSE 01-H-08A
                               
The blower and drive motor have sealed bearings. Maint to inspect.
                            X  
Visually inspect drive belt.
            X                  
Report excessive vibration or noise to maintenance.
    X                          

 



--------------------------------------------------------------------------------



 



Exhibit 11.9
Adjustment Procedures

1.   Adjustments to Fees. During the Term, the Monthly Fee and other rates
specified in Article 11 will be subject to adjustment at the times, in the
manner and by the same percentage as provided in this Exhibit 11.9. For the
purpose of calculating any adjustments, the following component breakdown, the
applicable indices and indices base dates, and adjustment procedures will apply:

Fee: Monthly Fee (Section 11.1)
Component Breakdown:

                                 
(a) Fuel
    2 %   of rate        
(b) Other Costs
    98 %   of rate        
 
                     
Total
    100 %        

Fee: Variable Refinery Coke Fee (Section 11.2a)
Component Breakdown:

                                 
(a) Fuel
    43 %   of rate        
(b) Other Costs
    57 %   of rate        
 
                     
Total
    100 %        

Fee: Variable Non-Refinery Component Coke Fee (Section 11.2b)
Component Breakdown:

                                 
(a) Fuel
    43 %   of rate        
(b) Other Costs
    57 %   of rate        
 
                     
Total
    100 %        

Fee: Hauling Coke from Intermediate Coke Storage Area to Fertilizer Plant Coke
Storage Area Fee (Section 11.3)
Component Breakdown:

                                 
(a) Fuel
    43 %   of rate        
(b) Other Costs
    57 %   of rate        
 
                     
Total
    100 %        

Fee: Slag Handling Fee (Section 11.5)
Component Breakdown:

                                 
(a) Fuel
    43 %   of rate        
(b) Other Costs
    57 %   of rate        
 
                     
Total
    100 %        

Fee: Sweeping Fee (Section 11.6)
Component Breakdown:

                                 
(a) Fuel
    15 %   of rate        
(b) Other Costs
    85 %   of rate        
 
                     
Total
    100 %        

 



--------------------------------------------------------------------------------



 



Fee: Fluxant Fee (Section 11.7)
Component Breakdown:

                                 
(a) Fuel
    15 %   of rate        
(b) Other Costs
    85 %   of rate        
 
                     
Total
    100 %        

2.   Adjustment Indices Applicable to Fee Components:

  (a)   Fuel. The “Fuel” component will be adjusted at the start of the Primary
Term, and on the 1st day of each subsequent quarter thereafter (March, June,
September, December) throughout the balance of the Term. The fuel adjustment
will be based upon changes in the Lundberg Index for No. 2 low sulfur, branded
rack diesel for Wichita, Kansas. The Lundberg price published for the third
Friday of the month immediately preceding each fuel adjustment date will be used
for calculating each adjustment. The adjustment will use the following base
costs:

                                 
Lundberg
    2.00                  
Federal Tax
    0.244                  
Kansas State Tax
    0.260                  
 
                     
Total Price
  $ 2.504     per gallon

  (b)   Other Costs. The “Other Costs” component will be adjusted annually
beginning March 1, 2009, based upon changes in the Producer Price Index, special
commodities grouping, not seasonally adjusted, industrial commodities less fuels
and related products and power as first published monthly by the U.S. Department
of Labor in its PPI Detailed Report publication. The immediately preceding
December index will be used for each March 1st adjustment. The base index will
be the index for December 2007, which is 173.2. The “Other Costs” component will
not be adjusted more than 3.0% per contract year from the base index.

3.   Method of Calculating Adjustments. Each of the fee component percentages
will be increased or decreased by a value multiplier determined by the division
of the current index value by the base index value. The sum of the resultant
adjusted component percentages becomes the fee multiplier. The base fee is then
increased or decreased by multiplying the fee by the fee multiplier. The value
multiplier percentage, fee component percentages and fee multiplier will be
rounded to three decimal places (one percentage decimal place). The fee will be
adjusted to the same number of decimal places in the respective base rates. The
fee multiplier will never be less than the value of 1.000. An example of such
calculation is attached to the end of this Exhibit.   4.   Discontinued.
Suspended or Unrepresentative Indexes. If any of the above defined indexes are
discontinued or suspended, or if either Party determines in good faith that any
of the defined indexes are not representative of true changes in cost, the
Parties agree to negotiate, in good faith, for suitable substitutes for such
indexes.

 



--------------------------------------------------------------------------------



 



SAVAGE SERVICES CORPORATION
Rate Adjustment Worksheet
Coffeyville Resources
Effective Date March 1, 2008
Index Data

                                      A     B     C           Index Data  
Component   Index Information   Current     Base     Value Multiplier          
                A/B   (1) Fuel  
 
    3.3226       2.5040       132.7 %    
Lundberg #2 LS. Branded, Wichita. KS
3rd Friday of prior month
                           
 
                           
Lundberg Index Value                                                02/15/03
    2.8188       2.0000              
Federal Fuel Tax
    0.2440       0.2440              
Kansas Fuel Tax
    0.2600       0.2600              
 
                         
Start of Primary Term, (March 1, 2008)
    3.3228       2.5040              
Quarterly Thereafter (Jun 1, Sep 1, Dec 1, Mar 1)
                           
 
                        (2) Other Costs  
 
    173.2       173.2       100.0 %    
PPI-WPU03T15M05, Industrial
  Dec-07   Dec-07            
Commodities less fuels-Prior Dec
                           
Annually Beginning March 1,2009
                       

Index & Component Data

                                                              A     B     C    
D     E               Index Data     Component Percentage Data              
Current     Base     Value Multiplier     Base     Adjusted                    
          A/B             C x D  
 
  Fee Multiplier #1                                        
(1) Fuel
        3.3226       2.5040       132.7 %     2.0 %     2.7 %
(2) Other Costs
            173.2       173.2       100.0 %     98.0 %     98.0 %
 
                          Total     100.0 %     100.7 %
 
                                            F-1  
 
                                          Fee Multiplier
 
                                               
 
  Fee Multiplier #2                                        
(1) Fuel
            3.3226       2.5040       132.7 %     43.0 %     57.1 %
(2) Other Costs
            173.2       173.2       100.0 %     57.0 %     57.0 %
 
                          Total     100.00 %     114.1 %
 
                                            F-2  
 
                                          Fee Multiplier
 
                                               
 
  Fee Multiplier #3                                        
(1) Fuel
            3.3226       2.5040       132.7 %     15.0 %     19.9 %
(2) Other Costs
            173.2       173.2       100.0 %     85.0 %     85.0 %
 
                          Total     100.00 %     104.9 %
 
                                            F-3  
 
                                          Fee Multiplier

Fee Data

                                                F     G     H   I           Fee
Data   Adjusted           Ref   Multiplier     Base     Unit of Measure   Fee  
    Section                           F x G  
 
                                   
Monthly Fee
  11.1   F-1     100.7 %   $ 129,238.53     Month   $ 130,143.20  
Refinery Coke
  11.2 (a)   F-2     114.1 %   $ 0.573     Short Ton   $ 0.654  
Non-Refinery Coke Fee
  11.2 (b)   F-2     114.1 %   $ 0.169     Short Ton   $ 0.193  
Hauling Coke from Intermediate Coke Storage Area to Fertilizer Plant Coke
Storage Area
  11.3   F-2     114.1 %   $ 24.77     Truck Load   $ 28.26  
Slag Handling Services
  11.5   F-2     114.1 %   $ 10.32     Truck Load   $ 11.78  
Coke Sweeping Services
                                 
Daily Rate
  11.6   F-3     104.9 %   $ 688.00     Day   $ 721.71  
Additional Hours
  11.6   F-3     104.9 %   $ 69.50     Hour   $ 72.91  
Fluxant Mixing & Transporting
  11.7   F-3     104.9 %   $ 16.98     Short Ton   $ 17.81  

 



--------------------------------------------------------------------------------



 



SAVAGE SERVICES CORPORATION
Notice of Rate Adjustment
Coffeyville Resources
Effective Date: March 1, 2008

                              Previous     New       Unit of   Rate     Rate  
Description   Measure   Base     3/1/2008  
 
                   
Monthly Fee
  Month   $ 129,238.53     $ 130,143.20  
Refinery Coke
  Short Ton   $ 0.573     $ 0.654  
Non-Refinery Coke Fee
  Short Ton   $ 0.169     $ 0.193  
Hauling Coke from Intermediate Coke Storage
  Truck Load   $ 24.77     $ 28.26  
Area to Fertilizer Plant Coke Storage Area
                   
Slag Hauling Services
  Truck Load   $ 10.32     $ 11.78  
Coke Sweeping Services
                   
Daily Rate
  Day   $ 688.00     $ 721.71  
Additional Hours
  Hour   $ 69.50     $ 72.91  
Fluxant Mixing & Transporting
  Short Ton   $ 16.98     $ 17.81  

Refer to Attached Worksheet for Additional Information

 